Citation Nr: 0618264	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 2, 1995, 
for the grant of service connection for disabilities of the 
right and left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from May 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The veteran had a video conference hearing before the 
undersigned Veterans Law Judge in May 2006.  At the hearing, 
the Veterans Law Judge noted that claims for  earlier 
effective dates and clams for clear and unmistakable error 
(CUE) in prior VA decisions are easily confused.  It was 
indicated by the undersigned that the veteran could file a 
claim for CUE regarding the May 1984 BVA decision that denied 
service connection for his right knee disability.  This issue 
was fully addressed by the undersigned with the veteran.  
There is, however, no CUE claim of record at this time.  
Thus, the issue of CUE is not before the Board nor is the 
issue found to be inextricably intertwined with the issue 
before the Board today. 


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
his right knee was received by VA on December 28, 1982.  The 
RO denied service connection in an April 1983 rating 
decision.  The veteran appealed this decision and the Board 
denied service connection in a May 1984 decision.  The 
veteran did not continue the appeals process.  

2.  The veteran's reopened claim for service connection was 
received by VA on March 2, 1995, along with a new claim for a 
left knee disability.  In April 2001, the RO granted service 
connection for both knees and assigned an effective date of 
March 2, 1995.  



CONCLUSION OF LAW

The criteria for an effective date earlier than March 2, 
1995, for service connection for bilateral knee disabilities 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  

The veteran left service in April 1972 and filed his first 
claim for service connection for his right knee in December 
1982, more than one year after leaving service, several years 
after service.  In an April 1983 rating decision, the RO 
denied service connection.  The veteran appealed the rating 
decision, and in a May 1984 decision, the Board denied 
service connection.  The veteran did not continue the appeals 
process.  

On March 2, 1995, the veteran reopened his claim for his 
right knee, submitted a new claim for his left knee, and 
submitted copies of Shreveport VA Medical Center (VAMC) 
treatment records showing that he was treated for his knees 
in the years immediately following the end of his military 
service.  

The veteran contends that he asked VA to obtain the 
Shreveport VAMC records at the time of this original claim, 
and that VA did not obtain them.  The veteran argues that the 
effective date for the grant of service connection should be 
December 28, 1982, the date he first filed a claim for 
service connection for a knee disability.  

The Board does not dispute the fact that the veteran had the 
knee disabilities now at issue prior to the time he filed his 
claim in March 1995.  This is not the issue.  Under the 
applicable law, service connection for his knee disabilities 
may be no earlier than March 2, 1995, the date VA received 
the claim to reopen.  The RO has assigned March 2, 1995, as 
the effective date for service connection for knee 
disabilities based on this claim to reopen, and there is no 
legal entitlement to an earlier effective date prior to the 
time the veteran filed the claim.  

To make the grant of an earlier effective date for the 
veteran's knee disabilities, the Board would have to find 
that there was CUE in the May 1984 Board decision.  The 
veteran has not raised the issue of CUE in the May 1984 Board 
decision.  As a result, the issue of CUE in the prior action 
is not before the Board at this time.  

It is important for the veteran to understand that even if 
CUE is raised, an attack on improper procedure, such as VA's 
fulfillment of the duty to assist, cannot be the basis of 
CUE.  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2005 and April 2006, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the April 2001 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The Board remanded this case in December 2004 so the veteran 
could receive proper notice.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran 

The Board observes that the April 2006 VCAA letter 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the claim. Id. at 120-21.  As 
discussed above, the Board finds that the RO has ultimately 
provided all notice required by § 5103(a).  Therefore, any 
failure to make the specific request in the April 2005 VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board notes that the veteran was informed that a 
disability rating and effective date would be assigned if his 
claim was granted by an April 2006 VCAA letter sent to 
specifically address the issues raised in the Dingess case.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

The criteria for an effective date earlier than March 2, 
1995, for service connection for right and left knee 
disabilities have not been met.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


